212 F.2d 789
UNITED STATES,v.SHELL et al.
No. 6759.
United States Court of Appeals,Fourth Circuit.
Argued April 8, 1954.Decided May 6, 1954.

Richard R. Ryder, Asst. U.S. Atty., Richmond, Va.  (L. S. Parsons, Jr., U.S. Atty., Norfolk, Va., on the brief), for appellant.
W. E. Neblett, Lunenberg, Va., for appellees.
Before PARKER, Chief Judge, and SOPER and DOBIE, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order remitting the forfeiture of a lienholder's interest in an automobile under 18 U.S.C. § 3617.  The forfeiture was adjudged under 26 U.S.C. § 3321 because upon the arrest of the occupants of the car one of them was found to have in his possession a pint of untaxpaid whiskey.  The trial judge granted the remission in behalf of the lienholder upon a finding that the owner of the car did not have a 'record or reputation' for violating the liquor laws.  We see no reason to disturb this finding.  While it is true that the judge, in findings dated January 11, said that the owner of the automobile did have a reputation among law enforcement officers for violating the liquor laws, this was modified in supplemental findings and conclusions dated January 26, wherein he stated that reputation as used in the statute means general reputation in the community, 'not just suspicion or belief of officers of the law'.  Assuming that reputation among officers of the law is sufficient to require the inquiry for which the statute provides, we think it clear that mere suspicion or belief on the part of officers is not sufficient and that this is all that the finding of the judge with respect to reputation among law enforcement officers amounts to when amended by the supplemental finding.


2
Affirmed.